DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This application has been transferred from Examiner Shawquia Jackson of Art Unit 1626 to Examiner Stefanie Kirwin of Art Unit 4181. All future correspondence should be directed to Examiner Kirwin whose contact information appears at the end of this Office Action.

Priority
The present application was filed 04/02/2020 and is a division of 14/356,735. This application claims benefit under 35 U.S.C. 119(e) to national stage entry of PCT/DK2012/000119 11/08/2012, which in turn claims priority from provisional application 61556916, filed 11/08/2011. 

Election/Restrictions
Applicant’s election with traverse of Group 1, claims 17-25 in the reply filed on 08/08/2022 is acknowledged. The traversal is on the ground(s) that the Office fails to establish that it would constitute a serious burden to search and examine the three groups of claims. Applicant states that the Office provides generalities about differences between the claims, but its rationale is not tied to any specific elements of the various claims. Applicant states that the mere presence of different limitations in the claims is not sufficient to establish a serious burden that justifies restriction and request the restriction requirement be withdrawn.
Applicants election without traverse of the following species: species 1 (an antibody) in the reply filed on 08/08/2022 is acknowledged. 
Applicant arguments have been thoroughly reviewed and considered. Applicant’s arguments were found persuasive. Upon further consideration, the restriction required mailed 06/10/2022 is withdrawn. Accordingly, the claims 17-25 and 31-41 are under examination. 

Claim status
Applicant’s amendment to the claims filed on 04/02/2020 has been received and entered.  Claims 17-25 and 31-41 are pending; Claims 22, 40, and 41 are amended, claims 1-16 and 26-30 are cancelled. Claims 17-25 and 31-41 are examined below. 

Information Disclosure Statement
The Information Disclosure Statement (IDS), entered 04/02/2020, has been considered, initialed and is attached hereto.
Drawings
The drawings were received on 04/02/2020. These drawings are found acceptable by the examiner.

Objections
It appears that Applicant has cited a list of references in the specification at pages 18, 20 and 21. The listing of references in the specifications is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and MPEP 609.04(a), subsection I, states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless references have been cited by Applicant on a form PTO-1449 or by the examiner on a form PTO-892, they have not been considered.
Specifications are objected to because of the following informalities:
Page 7, line 1 “ofinterest” is objected to, because it is grammatically incorrect. It is suggested amending “ofinterest” to recite ---of interest---.
Page 12, line 22 and p15, line 22 “binging” is objected to, because it is grammatically incorrect. It is suggested amending “binging” to recite ---binding---.
Page 19, line 10, “by a first and second binding molecules” is grammatically incorrect. It is suggested amending “molecules” to recite ---molecule---.
Page 19, line 27 “are representatives the population” is grammatically incorrect. It is suggested amending “representatives the population” to ---representatives of the population”.
Page 20, line 19, “well known in ht eart” is grammatically incorrect. It is suggested amending “ht eart” to ---the art---.
Page 24, line 1 “an appropriate binding agent molecules” is objected to, because it is grammatically incorrect. It is suggested amending “molecules” to recite  ---molecule---.
Page 27, line 25 “molecule may comprises” is objected to, because it is grammatically incorrect. It is suggested amending the sentence to exclude the word ‘may’.
Page 28, line 14 “procedure that that is” is objected to, because it is grammatically incorrect. It is suggested amending the sentence to exclude one iteration of the word the word ‘that’.

Claim Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-25 and 31-41, are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-25 and 31-41 are indefinite at the recitation “kits-of-parts”, because it is unclear how the limitation of “of-parts” defines or modify the components of the kit. The kit appears to recite a single composition, but it is unclear what “of parts” Applicant is making reference to or how this limitation defines or further limit the composition in the kit. Clarification is required.  
Claim 17 recites the limitation “the binding partner comprised in said one or more target sites,” in line 2. There is insufficient antecedent basis for this limitation in the claim. No prior recitation of a binding partner or a target site(s) is recited. It is suggested amending the claims such that the claim language agrees. 
Claim 31 recites the limitation of “the incubation medium” in line 4. There is insufficient antecedent basis for this limitation in the claim. No prior recitation of an incubation medium is recited. It also recites the limitation “the amount of the binding agent”. There is insufficient antecedent basis for this limitation in the claim. No prior recitation of a specific amount of binding agent is recited.
Claim 37 is indefinite, at the recitation of claim 1, because claim 1 is cancelled. Likewise, there is insufficient antecedent basis for this limitation in the claim. No prior recitation of an incubation medium or any specific amount of binding agent is recited. The claim is further indefinite over the term “greater than”, which is a relative term.
Claim 40 lacks antecedent basis for the limitation “the amounts the first and second binding molecule”, because no prior amount of binding agent is recited. It is suggested amending the claims such that the claim language agrees.
The term “substantially identical” in claim 17 is a relative term which renders the claim indefinite. The term “substantially identical” is not defined by the claim, the specification at page 13 does not provide a clear limiting definition or standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 19 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. This claim is an omnibus type claim. The claim recites the intended use of the product, but no components of the kit are recited.
Claim 25 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. This claim is an omnibus type claim. The claim recites the intended use of the product, but no components of the kit are recited.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-25 and 31-41 are rejected under 35 U.S.C 101, because they are directed to laws of nature/natural phenomena without significantly more, and further dependent claims are directed to abstract ideas without significantly more.
 
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
	Step 2A, Prong 1 
Natural Products
Claims 17 and 33 recite “a binding agent”, claim 18 recites “reagents for visualization”, and claims 20-22, 31, 34-36, 38 and 39 recite an antibody or antibodies. Claim 23 recites “the target is a biological or chemical target molecule” and claim 32 recites “the target or a substance associated with the target”. Claim 41 recites Her2 protein.
Each of the above indicated limitations of “a binding agent”, “an antibody”, “antibodies”, “Her2 protein”, or “target” are characterized as “law of nature” and “natural phenomenon”, terms which are inclusive of “products of nature”. See MPEP 2106.04(b).
In the specification (page 11 line 25) the term “binding agent” is set forth to comprise “substances that can specifically bind to another substance” and one embodiment comprises “antibody-antigen binding” (page 12 line10). The specifications further describe that “the term ’antibody’, as used herein, designates an immunoglobulin […] regardless of the source, method of production” (page 16 line 11) It is well known in the art, that antibodies are natural products which can bind antigen with high specificity (Alberts et al. Molecular Biology of the Cell. 4th edition. Garland Science 2002. B cells and Antibodies; page 1 paragraph 1). 
The above indicated limitation of “reagents for visualization” is also characterized as “law of nature” and “natural phenomenon”, terms which are inclusive of “products of nature”. See MPEP 2106.04(b). In the specification (page 14 line 1) “optically detectable” labels comprise “an enzyme”, which is a naturally occurring substance.
The above indicated limitation of “the target or a substance associated with the target” and “the target is a biological or chemical target molecule” is also characterized as “law of nature” and “natural phenomenon”, terms which are inclusive of “products of nature” such as a biological molecule comprised in the claims. 
The above indicated limitation of Her2 is a naturally occurring protein (Gutierrez et al. HER2: biology, detection, and clinical implications. Arch Pathol Lab Med. 2011 Jan;135(1):55-62. page 1, Introduction paragraph 1), therefore the above indicated limitation of “Her2” is also characterized as “law of nature” and “natural phenomenon”, terms which are inclusive of “products of nature”. See MPEP 2106.04(b).
Mental Steps
Claim 18 recites “one or more of the following […] (ii) protocols for visualizations of the detectable part of the first binding molecule; (iii) guidance for quantification of a target in a test sample; (iv) reference materials (v) […] reference to such instruments; standards for evaluating the samples, e.g. scoring standards and scoring guidelines; (x) instructions for use”. Claim 24 recites “comprising the reference material […] with predetermined amounts of the target.”
The limitation of claim 18 further recites of  “visualizations”, “quantification”, “reference materials”, “visual analysis”, “evaluating”, “instructions for use”. Furthermore, claim 19 recites “evaluation of a target”, whereas claim 25 recites “for quantitative evaluation”. Each of these indicated limitations are judicial exceptions. In particular, the limitations of “visualization”, “quantification”, “analysis”, and any form of “evaluation” encompass performing an evaluation, judgement or opinion.
The above indicated limitation of  “visualizations”, “quantification”, “reference materials”, “visual analysis”, “evaluating”, “instructions for use”,  are considered abstract ideas. The claims, under broadest reasonable interpretation, cover performance of these steps solely within the human mind including reading information on paper.
Mathematical Calculations
Claim 18 further recites (vi) software for controlling the instruments; (vii) software for image analysis; (viii) locked image analysis algorithms. The limitations “software for controlling the instruments”, “software for image analysis”, and “locked image analysis algorithms” (ix) In particular “software for image analysis” and “locked image analysis algorithms”  are considered mathematical equations. Furthermore, claim 37 recites “wherein the concentration of the binding agent in the incubation medium is greater than the Kd (dissociation constant) value of the binding agent-binding partner complex”, which also comprises mathematical equations. Furthermore, claim 40, reciting “amounts […] together are sufficient to bind to at least 51%” also comprises a mathematical calculation.
Regarding the abstract ideas as set forth above, see e.g. Paker v. Flook, where the Supreme Court has ruled that a mathematical algorithm is not patentable if its application is not novel (in the present case neither software for controlling instruments nor software for image analysis or a locked image analysis algorithm, nor calculating the Kd (dissociation constant) or binding percentage are novel calculations). 

Step 2A, Prong 2
The above discussed limitations are themselves judicial exceptions; judicial exceptions themselves are not a practical application thereof. 
Regarding (a) above, products of nature, the limitation of “binding agent”, “antibody”, “antibodies”, “reagents for visualization”, “target”, or “Her2” are insufficient themselves to overcome the judicial exception, because there are no additional elements in the claim. 
Regarding (c) above, mathematical equations, the limitations of the claim do not add any additional active method steps which would amount to significantly more than the judicial exception itself, because there are no additional elements in the claim. Neither the limitations in claims 18, 37, nor 40 contain steps or elements which further take the judicial exception and practically applies it. 
Regarding (d) above, abstract ideas, the limitations “visualizations”, “quantification”, “reference materials”, “visual analysis”, “evaluating”, “instructions for use”, “evaluation of a target” and “quantitative evaluation” are insufficient themselves to overcome the judicial exception. No imitations are recited to add any additional active method steps which would amount to significantly more than the judicial exception itself, because there are no additional elements in the claim.

ELIGIBILITY STEP 2B: WHETHER THE ADFDITIONAL ELEMENTS CONTRIBUTE AN “INVENTIVE CONCEPT”
Regarding (a) above, claims 17, 20-22, 31, 33-36, 38, and 39 recite “binding agent” comprising antibodies, “regardless of source” (Specification page 16, line 11), which occur naturally and can be isolated. Antibodies are nature-based products, so it is compared to its closest naturally occurring counterpart (antibodies in their natural state) to determine if it has markedly different characteristics. Because there is no indication in the record that the source of the antibodies results in a marked difference in structure, function, or other properties as compared to its counterpart, antibodies are a product of nature exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) themselves. The claims recite of “binding agent”, “antibody”, “antibodies” and “reagents for visualization”, which are natural phenomena, because they occur in nature and exist in principle apart from any human action.
Claim 18 recites “reagents for visualization”, which per specification (page 4 line 11) comprises “an enzyme”, which occur naturally and can be isolated. Enzymes are nature-based products, so it is compared to its closest naturally occurring counterpart (enzymes in their natural state) to determine if it has markedly different characteristics. Because there is no indication in the record that the isolation of the enzyme results in a marked difference in structure, function, or other properties as compared to its counterpart, enzymes are a product of nature exception. 
Claim 23 and 32 recite ”the target is a biological or chemical target molecule, particle, molecular or cellular complex, molecular or cellular structure, virus or microorganism” and “target or a substance associated with the target” respectively. These limitations comprise biological molecules which occur naturally and can be isolated. Because there is no indication in the record that the isolation of the target results in a marked difference in structure, function, or other properties as compared to its counterpart, target is a product of nature exception.
Claim 41 recites “wherein said target is the Her2 protein” These limitations comprise biological molecules which occur naturally and can be isolated. Because there is no indication in the record that the isolation of the target results in a marked difference in structure, function, or other properties as compared to its counterpart, target is a product of nature exception.

Regarding (c) above and the mathematical equation, which represents abstract ideas, are not themselves patentable. Further, although as indicated the limitations directed to the mathematical concepts are themselves abstract ideas, the mathematical concepts are also themselves routine and conventional. The claims fail to set forth additional steps or elements that would amount significantly more; A process of using equations would need to integrate the equations into the process, as a whole, using additional steps that are not already conventional; and which are sufficient to narrow the scope of the claim so that others are not foreclosed from using the equations in different applications. 
For all these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding (d) above and the claims directed to mental steps of visualizing, quantifying or evaluating fail to amount to steps to analyze the data in an unconventional or non-routine way. Performing the limitations as described are well understood, routine, and conventional activity previously taken by those of ordinary skill in the art. No imitations are recited to add any additional active method steps which would amount to significantly more than the judicial exception itself, because there are no additional elements in the claim.

The additionally recited claim elements (in addition to the judicial exceptions), when considered individually and in combination fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.
In view of the foregoing, the claims 17-25 and 31-41 do not meet the eligibility requirements under 35 U.S.C. 101. 


Claim Interpretation

The claims are directed to a kit for identifying a target by immunohistochemistry as recited in the claims 17-25 and 31-41 noted herein.  
The limitations of the kit “for visualizations of the detectable part”, “for quantification”, “for visual analysis”, “for controlling the instruments”, “for image analysis”, “for evaluating the samples”, “instructions for use”, “for evaluation of a target”, and “for the quantitative evaluation” recite intended use limitations. MPEP 2111.04 states that use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Finally, in regards to the claimed limitations directed to “instructions for use” at claims 18, MPEP 2112.01 states “[W]here the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability”). 
The specification teaches on page 3, line 28 that the target comprises the binding partner and on page 14, line 7 that the binding molecule is an antibody or a derivative thereof.
Teaching of the binding pair (page 15 paragraphs 1 and 2 in the specification) is very broad, but not indefinite. 
In view of the foregoing, the pending claims are given the broadest, reasonable interpretation by the Examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


Claims 17-20, 22-23, 32-34, 39, and 40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ely SE, US20100151447A1 06/17/2010, hereinafter Ely.
Regarding claim 17, Ely teaches in claim 31  a “kit comprising” (Claim 31, line 1) “a first ligand that recognizes a marker protein found at a specific cellular location” and “a second ligand that recognizes a marker protein found at the specific cellular location” (Claim 31 lines 2-5). It further teaches a “kit comprising” (Claim 31, line 1) “a first labeling reagent that binds specifically to the first ligand” and “a second labeling reagent that binds specifically to the second ligand” (claim 31, lines 6-9).
Regarding claim 18, Eli teaches a “kit comprising” (claim 31, line 1) a “labeling reagent that binds specifically to the first ligand” (claim 31, line 6). 
Regarding claim 19, Ely teaches a Kit for performing immunohistochemistry (Abstract, lines 1-2).
Regarding claim 20, Ely teaches that the binding agent can be RNA and DNA aptamers (p 4 paragraph [0034] line7), antibodies and antibody fragments (p4, paragraph [0034], line 9), comprising F(ab)2 fragments (p4, paragraph [0035], lines 3-4).
Regarding claim 22, Ely teaches that binding agents can be antibodies and antibody fragments (p4, paragraph [0034], line 9) comprising F(ab)2 fragments (p4, paragraph [0035], lines 3 - 4).
Regarding claim 23, Ely teaches that the ligand can bind protein, mRNA, or DNA (Claim 26, line 5).
Regarding claim 32, Ely teaches marker proteins found at the same cellular location (abstract, lines 5-6).
Regarding claim 33, Ely teaches a “labeling reagent that binds specifically to the […] ligand” (p 4 paragraph [0014], lines 6-7).
Regarding claim 34, Ely teaches that the term ligand includes “without limitation, antibodies and antibody fragments” (p 4, paragraph [0035], lines 3 - 4).
Regarding claim 39, , Ely teaches that binding agents can be antibodies and antibody fragments (p4, paragraph [0034], line 9] comprising F(ab)2 fragments (p4, paragraph [0035], lines 3 - 4).
Regarding claim 40, Ely teaches the components of the kits, a first ligand and a second ligand that binds a marker protein found at a specific cellular location (claim 31). The limitations in claim 40, wherein it finds that the first and second ligand together bind at least 51% of the target is deemed to be an inherent property of the kit of Ely, based on the practitioners desired results. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 25, and 41 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ely as applied to claims 17-20, 22-23, 32-34, and 39 above, and further in view of Linke et al US 20090061422 04/17/2007, hereinafter Linke et al. 
Regarding claim 24, Ely teaches a kit comprising two ligands recognizing the same target and labeling reagents that specifically recognize the first or second ligand (claim 31, lines 6-9), as discussed in detail above. Even though Ely teaches a kit comprising ligands and labeling reagents, it does not teach a kit comprising a standard with predetermined amounts of the target. Linke et al teaches a kit for the analysis of markers comprising antigen with concentrations given (page 11, paragraph [0112], lines 1 and 8). The method comprises using samples suitable for immunohistochemistry (claim 15, line 2). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to encompass antigen with concentrations given as taught by Linke et al in the method of Ely. The ordinary artisan would have been motivated to do so based on the teaching of Linke et al that antigen preparations in suitable titrated form, with concentrations, provide easy reference for quantitative applications (page 11, paragraph [0112], line 14). 
Regarding Claim 25, Ely teaches a kit comprising two ligands recognizing the same target and labeling reagents that specifically recognize the first or second ligand, as discussed in detail above (claim 31, lines 6-9). However, Ely does not teach quantification. Linke et al teaches a kit comprising antigen with given concentrations for easy reference in quantitative applications (page 11, paragraph [0112], line 14). 
It would have been obvious to one of ordinary skill of the art at the time of the effective filing date of the claimed invention to have been motivated to include quantitative evaluation of the target as taught by Linke et al in the method of Ely. The ordinary artisan would have been motivated to do so based on the teachings of Linke et al that the quantities of certain biomarkers in patients can predict the outcome of adjuvant therapy in the treatment of breast cancer (page 1, paragraph [0003], lines 2-4). 
Regarding Claim 41, Ely teaches a kit comprising two ligands recognizing the same target and labeling reagents that specifically recognize the first or second ligand, as discussed in detail above (Claim 31, lines 2-9. However, Ely does not teach a specific target. Linke et al teach a kit for immunohistochemistry with targets comprising Her2 (ERBB2) (claim 10, line 6).
It would have been obvious to one of ordinary skill of the art at the time of the effective fling date of the claimed invention to have been motivated to do so based on the teachings of Linke et al in the method of Ely that Her2 is part of a group of markers that likely has prognostic significance and predict treatment outcome in patients with breast cancer (page 2, paragraph [0011], lines 1-3).


Conclusion
No claims are allowed, however claim 21, 31, 35, 36, and 38 have not been rejected over prior art, because no prior art has been found describing a kit comprising two antibodies or derivatives thereof of the same antigen specificity, wherein one antibody is detectable using a detection agent while the other antibody is not, for use in immunohistochemistry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J KIRWIN whose telephone number is (571)272-6574. The examiner can normally be reached Monday - Friday 7.30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ali Shayanfar can be reached on (571) 270-1050. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J KIRWIN/Examiner, Art Unit 4181                                                                                                                                                                                                        

/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637